                         Case 6:19-cv-00149-MK                  Document 1            Filed 01/30/19 Page 1 of 5
                                                                                          FILED 30 .JAN "1916:11 USDC·ORE
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                        UNITED STATES DISTRICT COURT
                                                                         for the

                                                                 District of Oregon

                                                                 Eugene Division



                                                                           )       Case No.       (_p_-:. l°t-cv- Ool 49-µK
          HAMID MICHAEL HEJAZI, ET AL,                                     )                      (to be filled in by the Clerk's Office)
              Individual, Class, Pro Se;                                   )
                              Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,           )       Jury Trial: (check one)      ~ Yes        D    No
please write "see attached" in the space and attach an additional          )
page with the full list of names.)                                         )
                                  -v-                                      )
                                                                           )
MARK ESPER, Secretary, Department of the Army,                             )
 the UNITED STATES DEPARTMENT OF THE                                       )
ARMY, Agency, and U.S. EQUAL EMPLOYMENT                                    )
     OPOORTUNITY COMISSION, Agency.                                        )
                             Defendant(s)                                  )
(Write the full name of each defendant who is being sued. If the           )
names ofall the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   HAMID MICHAEL HEJAZI, ET AL (Individual, Class, Pro Se)
                                Street Address                         General Delivery, 50 W 5th Avenue
                                City and County                        Eugene, Lane County
                                State and Zip Code                     Oregon, 97401
                                Telephone Number                       (541) 579-2001
                                E-mail Address                         michaelhejazi({Z?gmail.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                            Page 1 of 5
                         Case 6:19-cv-00149-MK              Document 1     Filed 01/30/19    Page 2 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name                          MARK.ESPER
                                Job or Title (if known)       Secretary, Department of the Army
                                 Street Address               101 Army Pentagon
                                City and County               Washington, Washington County, DC
                                 State and Zip Code           District of Columbia, 20301-1000
                                Telephone Number              (703) 697-7589
                                E-mail Address (if known)


                     Defendant No. 2
                                Name                          UNITED STATES DEPARTMENT OF THE ARMY
                                Job or Title (if known)
                                 Street Address               1500 Defense Pentagon
                                 City and County              Washington, Washington County, DC
                                 State and Zip Code           District of Columbia, 20301
                                Telephone Number              (703) 697-7589
                                E-mail Address (if known)


                     Defendant No. 3
                                Name                          U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                Job or Title (if known)
                                 Street Address               131 M Street, NE
                                 City and County              Washington, Washington County, DC
                                 State and Zip Code           District of Columbia, 20507
                                Telephone Number              (202) 663-490
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                Telephone Number
                                E-mail Address (if known)




                                                                                                           Page 2 of 5
                          Case 6:19-cv-00149-MK                  Document 1        Filed 01/30/19      Page 3 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts oflimitedjurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 ~ Federal question                                D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                       29 U.S. Code §791. Employment of individuals with disabilities., 5 U.S. Code §706. Scope ofreview.,
                       and U.S. Const. art. V and U.S. Const. art. XIV.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                 , is a citizen of the
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                 , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiffis named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)                                                 , is a citizen of
                                                                       ----------------
                                           the State of (name)                                                 0 r is a citizen of
                                            (foreign nation)


                                                                                                                             Page 3 of 5
                          Case 6:19-cv-00149-MK                Document 1         Filed 01/30/19   Page 4 of 5


Pro Se l (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                         , is incorporated under
                                                                     --------------
                                           the laws of the State of (name)                 , and has its
                                                                           ---------------
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          On or about August 9, 2017 the Oregon National Guard, the United States Department of the Army, the United
          States Department of Defence, discriminated against me unlawfully when they rejected my application for
          recruitment into the army as a full time medical officer on the basis of my having been diagnosed with Attention
          Deficite Hyperactivitiy Disorder (ADHD) after age 13, merely on paper, which, with or without accomodation,
          deemed me unfit unto itself, with no other evaluation of my fitness for the essential functions of the position for
          which I was applying, and as such 29 U.S. Code §791. Employment of individuals with disabilities. was
          violated, along with U.S. Const. art. V and U.S. Const. art. XIV. On October 31, 2018, the US Equal
          Employment Opportunity Commission finally and illegally rejected my complaint, Request No. 0520180570.

IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.




                                                                                                                        Page 4 of 5
                         Case 6:19-cv-00149-MK          Document 1        Filed 01/30/19      Page 5 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


          1. $50,000,000.00 in actual damages for lost wages, opportunitities, injury to dignity and reputation, pain and
          suffering, wholesale social exclusion, civil rights violation, and segragation of a portion of the population;
          2. Certiorai, reversing the dismissal of this matter before the Equal Employment Opportunity Comission;
          3. Mandamus, declartory injunction agianst unlawful discrimination by the United States Department of the
          Army, ordering compliance, and quashing all laws under the court's jurdisdiction which contravene the same;
          4. Any and all remdies deemed just and proper.


V.         Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for e:x.'tending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result -
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

          B.         For Attorneys

                     Date of signing:              01/30/2019


                     Signature of Attorney
                     Printed Name of Attorney       Pro Se
                                                   -------------------------
                     Bar Number
                     Name of Law Firm
                     Street Address                 General Delivery, 50 W 5th Avenue, Eugene
                     State and Zip Code             Oregon, 97401
                     Telephone Number               (541) 579-2001
                     E-mail Address                 michaelhejazi@gmail.com




                                                                                                                       Page 5 of 5
